Citation Nr: 1709881	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for the residuals of gunshot wounds to the back, buttock and the right ribs.

2.  Entitlement to service connection for the residuals of stab wounds to the left
chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1983, which was preceded by a period of active duty for training (ACTDUTRA) from August to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2009 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

This matter was before the Board in June 2013 when the Board reopened the previously denied claim of service connection for residuals of the gunshot wound and remanded that claim and the claim of service connection for residuals of a stab wound further development. Both claims were again before the Board in March 2016, when the Board remanded the claims to obtain a VA examination.  

The Veteran testified before the Board at a hearing held at the RO in March 2013. At the hearing, the Veteran submitted additional evidence and waived initial RO review. A copy of the hearing transcript is associated with the electronic record.

The issue of entitlement to service connection for the residuals of stab wounds to the left chest is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's residuals of gunshot wounds to the back, buttock and the right ribs clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for residuals of gunshot wounds to the back, buttock and the right ribs are not met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999). 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment. To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03 (July 16, 2003).   

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, (1999). To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The record includes a February 1975 Report of Medical History and examination conducted prior to the Veteran's period of ACDUTRA.  No pertinent defects, diagnoses or history were noted on either report.  There are no additional records from that period of service.  

The Veteran's period of ACDUTRA ended in November 1975 and there is no specific enlistment examination prior to his entrance to active duty 13 months later in October 1976.   

The Veteran contends that he experiences numbness and pain in his back related to a gunshot wound. He contends that the residuals of the gunshot wound were aggravated during his active duty service, and also due to his military occupational specialty (MOS) of military police. During the hearing the Veteran stated that he started experiencing back pain from the 1975 gunshot wound while he was assigned to the artillery unit.  

In January 1977, the Veteran complained of left and right vertebral back pain and said he "was once shot" and had a bullet still lodged in his back.  A January 1977 radiology report noted that history.  X-ray study showed the lumbar vertebra and intervertebral disks were normal.  There was a cylindrical metallic object "probably representing a bullet" lodged in the posterior muscular tissues just to the right of midline at the L5 level.  The impression was normal lumbar spine.  The assessment was "? muscle strain."  A February 1977 follow up appointment noted full range of motion, with minimal tenderness.  The assessment was "very minimal [low back strain]."

A May 1977 record noted complaints of low back pain with "bullet in muscles in back."  The Veteran had full range of motion and the assessment was mild low back sprain.  

The Veteran complained of back pain in May 1979, at which time his back muscles were described as "a little tight on [right] side, movement good."

The report of a November 1981 examination included a description of multiple scars on the abdomen, with reference to "1975 gunshot." Additional records from 1981 show that medical providers diagnosed the Veteran with a kidney and urinary tract infection as the cause of the current back pain. 

An April 1982 x-ray report included the Veteran's complaint of mild to moderate tenderness around L1-L3, and his history of a bullet lodged near the spine.  The examiner noted straight leg raising was normal; range of motion, full.  X-ray confirmed the presence of the metallic foreign body.  

A September 1983 Report of Medical History at separation included the Veteran's report of hospitalization and treatment following a 1975 gunshot wound.  The examiner noted that, in 1975, the Veteran was struck in the right upper quadrant by a "missile."  The Veteran denied sequelae.  The report of the physical examination conducted that same date included notation of the scars on the right upper quadrant; physical examination of the back was normal.  The examiner noted the 1975 gunshot wound, but indicated "[no] sequelae."  No pertinent defects or diagnoses were noted. 

Since an enlistment examination is not available prior to the Veteran's entry onto active duty, the Veteran is presumed to have entered service in sound condition.  However, clear and unmistakable evidence shows that gunshot wounds to the back, buttocks and right ribs were incurred prior to that period of service. The Veteran concedes that the gunshot wound was incurred between his period of ACDUTRA and his entry to active duty.  Thus, the claimed disability preexisted service; the first prong has been rebutted. Doran v. Brown, 6 Vet.App. 283 (1994) (concluding, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions ... of a preservice [disability]"). 

Next, the Board must determine whether there is clear and unmistakable evidence that the preexisting disability was not aggravated by service.  

Post-service medical records include a June 1997 report of x-ray study of the back, conducted for "ARTHRITIS L/5 SPINE; SCIATICA."  The report noted a small caliber gunshot missile in the soft tissues posteriorly underling the sacrum on the right side adjacent and posterior to the right facet joint at L5-S1. Otherwise, the lumbar vertebral body height and alignment were normal and disc spaces well preserved.  There were mild degenerative changes noted in the lumbar facets at L4-L5 and L5-S1 bilaterally. 

A May 2012 private treatment record includes a CT scan which was interpreted to show a possible relationship between the still-lodged bullet in the right paraspinal muscle just posterior to the right L5-S1 facet and the Veteran's current back symptoms. Specifically, the examiner stated that there was significant posterior disc space narrowing with diffuse disc bulging and facet hypertrophy at L5 S1, resulting in moderate canal and bilateral foraminal stenosis, that could be the cause of the Veteran's symptoms 

The Board remanded the claim for an opinion as to whether the Veteran's preexisting gunshot wound to the right ribs was aggravated by his service, resulting in the current disability  

The Veteran was afforded a VA examination in June of 2016. During that examination the examiner noted that the Veteran did not report any sequelae from the 1975 gunshot wound during his exit examination. Although, the Veteran reported back pain during service, the VA examiner found that the episodes of back pain during service were "self-limited muscular strains as is common during military service." Additionally, the VA examiner identified the source of the Veteran's back pain as degenerative disc disease, and not a residual of the Veteran's 1975 gunshot wound that existed prior to his active duty service. During the same VA examination, the examiner cited to the Veteran's radiological imaging reports in the Veteran's claims file comparing reports from 1997 that reported "mild degenerative changes" with the Veteran's 2012 CT scan that shows "degenerative disc disease."

It is the VA examiner's opinion that there is clear and unmistakable evidence that the Veteran's 1975 gunshot wound, that pre-existed his active duty service, was not aggravated by service. The examiner added that "there is no evidence of a natural progression of gunshot wounds," which the Board takes to mean a "natural progression of gunshot wounds" does not exist. The VA examiner further noted that imaging during service showed the Veteran did not have degenerative disc disease at that time and "degenerative disc disease is a common consequence of aging."

The Board finds that opinion clear and unmistakable evidence that the Veteran's preexisting residuals of the gunshot wound were not aggravated by service.  In doing so, the Board has considered the examiner's opinion that back complaints treated during service were self-limiting, the normal clinical examination at separation and the Veteran's denial of any complications from the pre-service injury.  The Board considered the Veteran's testimony at the hearing that he refrained from discussing his back pain with the examiners during reenlistment and exit exams out of concern for being found unfit for duty.  However, the STRs include several documented occasions where the Veteran sought treatment for back pain and specifically informed medical providers that he was shot in 1975.  The Board finds that the Veteran's explanation for denying back pain and sequelae on reenlistment and exit exams is not credible. 

Thus, there was no increase in disability during service.  Thus, the second prong for rebutting the presumption of soundness is met. Joyce, 443 F.3d at 845.

The Board has also considered the Veteran's lay assertions that his current back pain is related to service, to include his duties in service.  Lay persons are competent to provide opinions on some medical issues; however, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau, 429 F.3d at 1372. 

As there is clear and unmistakable evidence both that the gunshot wound residuals preexisted service and were not aggravated during service, the presumption of soundness is rebutted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for is not warranted.


ORDER

Entitlement to service connection for residuals of gunshot wounds to the back, buttock and the right ribs is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for the residuals of stab wounds to the left chest is necessary in order to obtain an adequate VA examination.  The record includes the Veteran's claim of a stab wound to the chest and service treatment records that show puncture wounds to the mid-sternum from flying glass.  

During the hearing, the Veteran provided testimony that while he was away from his normal duty location on a temporary assignment, he was stabbed in the chest with a broken glass bottle. The Veteran testified that he was treated at a hospital at or near Ft. Chaffee, Arkansas. On remand, the RO take all appropriate action to determine whether any related hospital records are available.

During the June 2016 VA examination, the VA examiner stated that the "service treatment records do not substantiate a stab wound during military service." However, in the Veteran's claim file there is a STR dated January 23, 1982 which documents that the Veteran was "[h]it in chest by flying glass." Further, physical examination at separation documented 4 small scars to the right upper quadrant.  Since there is documentation of a left chest injury in the Veteran's claims file, a supplemental VA opinion must be obtained to consider all of the records.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since the opinion is inadequate, a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to obtain any hospitalization records for treatment of stab wound to the chest near Ft. Chaffee, Arkansas.  If necessary, contact the Veteran to clarify a date range.  

2. After completion of the foregoing, forward the claims file to the VA examiner who provided the June 2016 VA examination to obtain a supplemental medical opinion regarding the likely etiology of residuals of a stab wound to the left chest. The claims file and copies of all pertinent records, to include a copy of this Remand, must be made available to and reviewed by the examiner. 

If the June 2016 examiner is not available or otherwise determines the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

The clinician should consider the January 23, 1982 records that are found in the claims file with a receipt date of April 13, 2016, and were not previously considered by the June  2016 VA examiner.


Based on a review of the record, the examiner should address the following:

a) Whether the Veteran has any scars or residuals of a stab wound or laceration to the left chest.

b) and if so, whether it is at least as likely as not (i.e.,probability of 50 percent or greater) that the left chest scar or other identified residual, is etiologically related to any incident of active service, to include the wound from flying glass to the left chest that was documented in service treatment records on January 23, 1982.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Readjudicate the matter on appeal and if any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable period for a response, prior to a return of the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


